DETAILED ACTION
This is a Final office action on the merits in application number 16/960,134. This action is in response to Applicant’s Amendments and Arguments dated 3/20/2022. Claims 1-15 were amended and no claims were cancelled.  Claims 1-15 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Regarding 35 USC 101:
Applicant asserts on page 7, top, of the Applicant’s Response dated 3/30/2022 that Applicant’s amendments “recite improvements to the functioning of a computer” that “qualify as “significantly more””. As discussed in the 35 USC 101 rejection, infra, Applicant recites claims that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Method of Organizing Human Activity. Receiving data, sorting data by accounting rules and outputting data is a Method of Organizing Human Activity specifically in the sub-grouping of commercial or legal interactions because humans have been using accounting in commerce for many years. Receiving data, sorting data by accounting rules and outputting data is also an abstract idea in in the sub-category of Mental Processes, since, but for the use of a general purpose computer, this process could be performed in a human mind. Applicant has amended to link or alternatively tag certain accounting data. Examiner holds that these activities are still part of the abstract idea. Applicant further asserts on page 7, center, that “the claimed system and method help to allow for easily validating data at a later date even when a specification and/or an accounting rule is changed”. Applicant does not improve the functioning of a computer, he manipulates abstract data and solves a business problem. 
Applicant further asserts on page 9, top, that “the technical limitation of "associate the journal rule and the business event data with the journal data generated by the journalizing engine" solves a computer problem by allowing for easily validating data at a later date even when a specification and/or an accounting rule is changed, without the need for changes to computer programs of the business management system, and therefore improve the functioning of a computer”. Examiner notes that this argument is duplicative of the one above. Additionally, Examiner notes that Applicant has removed the element “journalizing engine” in his amendment therefore this argument appears to relate to terms no longer in the amended claims.
Applicant further asserts on page 9, center, that the newly added elements: wherein the journal rule data and the business event data are associated with the journal data by storing the journal rule data and the business event data in a data file with the journal data, or by storing the journal rule data and the business event data with an identifier used for storage of the journal data. “further defines the technical aspects that help to improve the functioning of the computer”. Examiner interprets this amendment to associate certain data by storing them in the same location or alternatively linking certain data by tagging. Associating/linking data so when one item changes another item can change is a fundamental functionality well known in computer science and is used extensively in Excel spreadsheets, for example.  Applicant is just using this functionality to apply the abstract idea.
Applicant’s arguments have been fully considered but are not found to be persuasive. The rejection is maintained.

Regarding 35 USC 102:
Applicant asserts on page 9-10 that the prior art on the record does not teach wherein the journal rule and the business event data are associated with the journal data by storing the journal rule and the business event data in a data file with the journal data, or by storing the journal rule and the business event data with an identifier used for storage of the journal data. Examiner agrees and, as detailed in the 35 USC 103 rejection, infra, Examiner now holds that Kumar in view of Kapoor teach Applicant’s amended claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: reception unit in Claims 1 and 10, journalizing engine in Claims 7 8, 9, aggregation rule management unit in Claim 2, Account Entry Transaction (AET) framework in Claim 2, second output unit in Claim 2, slicer in Claims 3 and 4, and a record management unit in Claims 5 and 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 2 is objected to because of the following informalities:  Applicant has amended claim 1 to remove the first output unit, but claim 2 still recites the limitation “a second output unit”. For the purposes of clarity, a second unit should not be referred to unless there is a first one.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 7, 8 and 9 recite the limitation "the journalizing engine”.  There is insufficient antecedent basis for this limitation in the claim. Applicant has amended to remove the reference to a journalizing engine in Claim 1.
Claim Rejections - 35 USC § 101

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Examiner is using the “step” annotation from the 2019 PEG for clarity.

Step 1: Independent Claims 1 and 10 recite the statutory categories of system (Machine), and Method, respectively. Claims 2-9 depend from Claim 1 and are thus Machine claims and Claims 11-15 depend from Claim 10 and are thus Method claims.

Step 2A, prong 1:
Using Claim 10 as exemplary, Claim 10 recites: (Currently Amended) A business management method comprising: receiving business event data through a reception unit to a computer, the computer comprising a processor and a memory; journaling the business event data using the computer in accordance with a journal rule to journalize the business event data to generate journal data; associating the journal rule and the business event data with the journal data generated by the computer, and outputting the journal data from an output unit, wherein the journal rule and the business event data are associated with the journal data by storing the journal rule and the business event data in a data file with the journal data, or by storing the journal rule and the business event data with an identifier used for storage of the journal data.
For clarity Examiner has bolded the non-abstract elements. 

Claim 10 and similarly Claim 1 recite steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Method of Organizing Human Activity. Receiving data, sorting data by accounting rules and outputting data is a Method of Organizing Human Activity specifically in the sub-grouping of commercial or legal interactions because humans have been using accounting in commerce for many years. Receiving data, sorting data by accounting rules and outputting data is also an abstract idea in in the sub-category of Mental Processes, since, but for the use of a general purpose computer, this process could be performed in a human mind. Applicant has amended to link and tag accounting data. Examiner holds that these activities are still part of the abstract idea. Claim 1 further contains the non-abstract element of reception unit.

Claims 2 and 11 further limit which accounting rules, Claim 2 also contains the non-abstract elements of aggregation rule management unit and AET framework and contain the same abstract idea by virtue of their dependency on Claims 1 and 10, respectively. Claims 3, 4, 12 and 13 further limit the output, Claims 3, 4, further contain the non-abstract idea of slicer and contain the same abstract idea by virtue of their dependency on Claims 1 and 10, respectively. Claims 5, 6-9, 14 and 15 further limit the input, Claims 5 and 6 also contain the non-abstract idea of record management unit and contain the same abstract idea by virtue of their dependency on Claims 1 and 10, respectively. Thus, Claims 2-9 and 11-15 recite the same abstract idea.  Accordingly Claims 1-15 recite an abstract idea.

Step 2A, prong 2:
The judicial exception is not integrated into a practical application. With the exception of the reception unit to a computer, second output unit, journalizing engine, aggregation rule management unit, AET framework, slicer and a record management unit, the Applicant does not claim any hardware. Applicant recites a computer at a high level of generality in the claims and defines the computer on page 12, second paragraph as a “general all-purpose computer”. Applicant defines reception unit in [0007] as something “configured to receive business event data” which is a well-known functionality included in a general purpose computer. Applicant defines output unit as something configured to associate two pieces of data in [0007] which is a well-known functionality included in a general purpose computer. Applicant defines aggregation rule management unit, as an item configured to store data in [0027] which is a well-known functionality included in a general purpose computer. Applicant defines AET framework in [0021] as an item capable of receiving data, sorting data by accounting rules and outputting data which is a well-known functionality included in a general purpose computer. Applicant defines a slicer in [0024] as an item that distributes pieces of accounting data which is a well-known functionality included in a general purpose computer. Applicant defines record management unit in [0027] as an item that sorts accounting data which is a well-known functionality included in a general purpose computer.

Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  

The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 and similarly Claim 10 are therefore directed to an abstract idea. As discussed above, dependent Claims 2-9 and 11-15 recite the same abstract idea and do not recite any additional elements that would integrate the Abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional element of a general purpose computer amounts to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 10 as a whole merely describes receiving data, sorting data by accounting rules and outputting data. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claim 1 as a whole merely describes receiving data, sorting data by accounting rules and outputting data and does not contain an inventive concept. Further, as discussed above, dependent Claims 2-9 and 11-15 recite the same abstract idea, do not recite any additional elements that would integrate the Abstract idea into a practical application and, when taken as a whole generally apply the concept of receiving data, sorting data by accounting rules and outputting data and do not contain an inventive concept. Claims 1-15 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0210637 to Ashish Kumar et. al. (Kumar) in view of U.S. Patent 9,063,978 to Vikas Kapoor et. al.

Regarding Claims 1 and 10:
 	Kumar teaches a system to conform the same accounting data to the accounting regulations of multiple countries. Kumar teaches: (Currently Amended) A business management system comprising: a reception unit configured to receive business event data; ([0038] “transactions may include one or more of invoices, credit memos, debit memos, and/or other transactions of any suitable kind” and [0096] “communications subsystem 324 may also be configured to receive data in the form of continuous data streams, which may include event streams 328 of real-time events and/or event updates”).

a processor;  ([0037] “processor”)

a memory storing non-transitory computer-readable instructions which, when executed by the processor, configure the processor to: ([0037] “machine readable medium”).

manage a journal rule to journalize the business event data; ([0126] “sequencing rules configuration and enforcement for journal sequences 1274, including subledger journals and general ledger journals”).

journalize the business event data in accordance with the journal rule to generate journal data; and ([0126] “interface 800-6 to allow for presentation and editing of aspects of accounting sequences for a subledger journal, … an interface 800-7 to allow for presentation and editing of aspects of accounting sequences for a general ledger journal”).

associate the journal rule and the business event data with the journal data generated by the processor and output the journal data. ([0045] “For a general ledger module, a reporting or accounting sequence may be created for each journal line item”).

While Kumar teaches storing attributes in association with transactions where the attributes are defined by country specific rules in: ([0007] “Country-specific rules corresponding to the one or more countries may be determined. The country-specific rules may define requirements pertaining to documentation of transactions. A first subset of documentation attributes of the document attributes may be selected based at least in part on the country-specific rules … The set of objects may include a first subset of one or more objects corresponding to the set of one or more legal entities, a second subset of one or more objects corresponding to the set of one or more ledgers, and a third subset of one or more objects corresponding to an accounting calendar. The set of objects may be stored in association with the accounting program”). Kumar does not specifically teach:  wherein the journal rule and the business event data are associated with the journal data by storing the journal rule and the business event data in a data file with the journal data, or by storing the journal rule and the business event data with an identifier used for storage of the journal data. Kapoor, in the same field of art, teaches a system that tags specific transactions with related information directly relating to that transaction including rules (see at least [Col 38, lines 25-26] “the transaction may be tagged with rule-based and other additional transaction characteristics”). Examiner notes that Kapoor teaches broad tagging functionality and the specific information that is associated with a transaction is a matter of design choice and can include rules and business event data. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the accounting system taught by Kumar that can generate consistent accounting information for multiple jurisdictions for the same underlying data based on varying laws could be improved by capturing the underlying assumptions for each version and storing this at the transactional level in the form of tags on transactions due to obvious improvements in transparency and consistency. Linking additional data, as taught by Kapoor, to transactions entered into journals as taught by Kumar would supplement the functionality of Kumar with no change in the respective functions of Kapoor or Kumar, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding Claims 2 and 11: 
Kumar in view of Kapoor also teaches: (Currently Amended) The business management system according to claim 1, further comprising: an aggregation rule management unit configured to manage an aggregation rule for data processing on the journal data; ([0099] “The acceleration engine 410 may be configured to use regulatory rules 411, which may include any combination of rules to facilitate the features specific to particular countries, legal entities, ledgers, transaction types, document categories, and/or the like disclosed herein. The regulatory rules 411 may include mapping rules governing the handling of configuration and/or enforcement of sequencing for various attributes based at least in part on one or more of minimal user-input parameters, system-derived parameters, general defaults, and/or country-specific defaults”). 

an Account Entry Transaction (AET) framework configured to perform the data processing on the journal data in accordance with the aggregation rule to generate ledger data; ([0103] “The acceleration engine 410 may use a multiplicity of defaulting rules and country-specific rules 411, that are seeded, to automatically generate necessary information to use in conjunction with underlying tables so that transactions are entered in a manner that follows appropriate regulatory rules (e.g., sequencing rules) automatically. Metadata may be pre-seeded based on country level information, which may allow for any scalability because the ledgers and legal entities may be set up at an initial stage of the application to conform to the regulatory rules” and [0004] “Assigning sequencing rules at the required legal entity or ledger level may help to provide assurances to reviewers and auditors”). Examiner is interpreting Applicant’s AET framework as equivalent to Kumar’s “acceleration engine”.

and a second output unit configured to associate the journal rule, the aggregation rule, and the business event data with the ledger data and output the ledger data. ([0041] “not only may users automatically access all the ledgers that are linked to each of the countries to which the legal entities belong, but also, as transactions are entered, the transactions automatically conform to the regulatory requirement(s)”).

Regarding Claims 3, 4, 12 and 13: 
Kumar in view of Kapoor also teaches: (Currently Amended) The business management system according to claim 2, further comprising a slicer configured to distribute the ledger data to a plurality of pieces of accounting data.  The business management system according to claim 3, wherein the slicer is configured to distribute one piece of the ledger data to the plurality of pieces of accounting data. ([0108] “two XML data files may be generated from the initialization document 504. The first data file may be used to create the chart of accounts, segment values, and their trees. The second file may be used to create ledger, business unit, and legal entities. Sequence data may be added to the second data file”).

Regarding Claims 5 and 14: 
Kumar in view of Kapoor also teaches: (Currently Amended) The business management system according to claim 2, further comprising a record management unit configured to determine the journal rule and the aggregation rule based on accounting data to be obtained in each virtual recording department. ([0043] “sequencing options for the financial application may be derived based at least in part on seeded country-specific defaults. For each seeded transaction class and journal type, relevant document and journal sequences and assignments for each legal entity or ledger may be generated automatically based at least in part on country-specific defaults”).

Regarding Claims 6 and 15: 
Kumar in view of Kapoor also teaches: (Currently Amended) The business management system according to claim 5, wherein the record management unit is configured to determine the journal rule and the aggregation rule based on an account title included in the accounting data to be obtained in each of the recording departments. ([0123] “default document sequence categories 750 to facilitate automatic sequencing configuration, in accordance with certain embodiments of the present disclosure. The document sequence categories 750 may be classified and coded according to transaction type 752 and transaction subtype”).

Regarding Claim 7:
Kumar in view of Kapoor also teaches: (Currently Amended) The business management system according to claim 1, wherein the journalizing engine is configured to extract attribute data of the business event data, apply the journal rule matching the attribute data to the business event data, and convert the business event data in accordance with the journal rule to generate the journal data. ([0041] “Based on simple input from the user in a setup spreadsheet, for each of the document types, categories may be pre-seeded, and metadata may be populated across underlying tables so that the transactions are ready for creation in compliant manner. Sequence versions may be automatically created according to the specified attributes, including the initial value for each sequence by transaction source, as well as the sequencing reset and restart frequency”).

Regarding Claims 8 and 9:
Kumar in view of Kapoor also teaches: The business management system according to claim 1, wherein the journalizing engine is configured to determine whether the generated journal data needs to be redistributed, and when the redistribution is required, the journal data is re-transmitted to the reception unit together with proportional distribution data. The business management system according to claim 8, wherein the journalizing engine is configured to determine whether the redistribution is required based on a type of data included in the journal data. ([0045] “a document sequence may be created for each subledger transaction line item, and seeded default transaction categories may be assigned to the sequence with the according initial sequencing values, reset, and restart options, and sequence version for each accounting period. For a general ledger module, a reporting or accounting sequence may be created for each journal line item”).

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.

U.S. Patent Publication 2016/0292704 to Stefan Walz et. al (Walz) teaches appending data to journal entries to supplement the information in the journal entry. See ([0010] “A universal journal entry allows user definition of relevant characteristics for a market segment. The entry appends the structure of a financial document to provide linkage to market segment characteristics. When creating the financial document including profit and loss (P&L) and balance account line items, a market segment is defined with determined characteristics stored in the line item on the basis of business process dependent rules… Embodiments allow enriched reporting (e.g., flexible market segment reporting) at the line item level, affording a user with intuitive access to defined characteristics (e.g., drill-down into details of P&L and balance account information)”). See also [0034] and [0082].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687